DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed December 18, 2020 in response to Examiner’s Office Action has been reviewed. Claims 1-9 are pending in the application. Claims 1 and 9 are amended. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually a first reflective unit movable to enter a part of irradiation region located between said light source and said first screen from outside said irradiation region; a second reflective unit disposed at a position where the light reflected by said first reflective unit reaches; and a second screen disposed at a position where the light reflected by said second reflective unit reaches as set forth in independent claim 1, and a light source configured to emit light in a first direction to irradiate a first region and in a second direction to irradiate a second region separate from the first region in a manner capable of 
	Dependent claims 2-8 being further limiting to the independent claim 1, respectively are also allowed. 
	The closet prior art, Nakamura, US Patent Application Publication No 2012/0229776 teaches a reflection excitation light reflector formed on an input side of the light beam from the light irradiation system with respect to the screen, and reflecting reflected light of the excitation light reflected at the excitation light wavelength band reflector toward the screen. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/THUY N PARDO/Primary Examiner, Art Unit 2691